Citation Nr: 0201468	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  99-24 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had had active duty from February 1951 to 
September 1960.   The appellant is the veteran's surviving 
son.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision of the 
Wichita, Kansas,  Department of Veterans Affairs (VA) 
Regional Office (RO). 
This matter has been certified to the Board for review, 
identifying the appellant as the veteran's surviving ex-
spouse.  However, applicable law provides that certification 
is for administrative purposes and does not serve to either 
confer or deprive the Board of jurisdiction of an issue. 38 
C.F.R. § 19.35.  In this regard, the record shows that the 
appellant in this matter is the veteran's surviving son, as 
identified on the title page of this decision.    

The record further reflects that by decision dated in October 
2001, the surviving ex-spouse was denied entitlement to 
dependency and indemnity compensation and death pension 
benefits.  She has not filed a Notice of Disagreement as to 
this denial.  Because the appellant has not filed a notice of 
disagreement, the denial of this claim is not before the 
Board for appellate review.  See 38 U.S.C.A. § 7105(a).

In his substantive appeal, the appellant requested to appear 
before a Board hearing to be conducted at the RO.  A December 
1999 report of contact memorandum reflects that the 
appellant's request was withdrawn. 
 
FINDING OF FACT

At the time of his death in September 1999, the veteran was  
not in receipt of nonservice-connected pension benefits or 
service-connected disability benefits; he had never made a 
claim for any such benefits, nor was he hospitalized at a VA 
facility or in transit thereto or from for the purpose of 
examination, treatment or care.  

CONCLUSION OF LAW

The criteria for entitlement to burial benefits have not been 
met. 38 U.S.C.A. 
§§ 2302, 2303 (West 1991 & Supp. 2000); 38 C.F.R. § 3.1600 
(2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record reflects that at the time of his death in 
September 1999, the veteran was  not in receipt of pension or 
service connection for any disability.  The record also 
reflects that the veteran had never made a claim for any such 
benefits, nor was he hospitalized at a VA facility or in 
transit thereto or from for the purpose of examination, 
treatment or care.   

The appellant's claim arose by application received in 
September 1999.  The  appellant represented that the veteran 
and his mother were divorced in 1992.  In his  substantive 
appeal, the appellant noted that he had relied upon an 
individual identified as D.D. to file application for VA 
pension.  The business card of D.P.D. is attached to the 
substantive appeal, and reflects that the individual is a 
representative of the appellant's service organization, not 
VA.  

The appellant also argued that in September 2000, the 
Department of the Navy, through the Board for the Correction 
of Military Records, adjusted the veteran's record, and found 
that the veteran had converted his Survivor Benefit Plan 
coverage from spouse to former spouse, entitling the former 
spouse to benefits under the plan in question.    

Applicable Law and Analysis

If a veteran dies as a result of a service-connected 
disability or disabilities, an amount may be paid toward the 
veteran's funeral and burial expenses including the cost of 
transporting the body to the place of burial.  38 U.S.C.A. § 
2307; 38 C.F.R. §§ 3.1601 - 3.1610.  If a veteran's death is 
not service-connected, an amount may be paid toward the 
veteran's funeral and burial expenses including the cost of 
transporting the body to the place of burial. 38 U.S.C.A. § 
2302 (West 1991); 38 C.F.R. § 3.1600(b).  If the veteran's 
death is not service-connected, entitlement to payment of 
burial expenses may be established if: 1) at the time of 
death the veteran was in receipt of pension or compensation; 
or 2) the veteran had an original or reopened compensation or 
pension claim pending at the time of death and there is 
sufficient evidence of record on the date of the veteran's 
death to have supported an award of compensation or pension 
effective prior to the date of the veteran's death; or 3) the 
deceased was a veteran of any war or was discharged or 
released from active service for a disability incurred or 
aggravated in line of duty, and the body of the deceased is 
being held by a State (or a political subdivision of a 
State).  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Burial benefits are also payable if a veteran dies from 
nonservice-connected causes while properly hospitalized by 
VA.  38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1600(c). For burial 
allowance purposes, the term "hospitalized by VA" means 
authorized admission to a VA facility for hospital, nursing 
home, or domiciliary care; authorized admission (transfer) to 
a non-VA facility for hospital care under the authority of 38 
U.S.C. § 1703 (pertaining to non-VA facilities which have 
contracted with VA to furnish hospital care or medical 
services); authorized admission (transfer) to a nursing home 
for nursing home care at the expense of the United States; or 
authorized admission (transfer) to a State nursing home for 
nursing home care with respect to which payment is authorized 
under law.  38 C.F.R. § 2303(a)(2); 38 C.F.R. § 3.1600(c).  
The term "VA facility" means facilities over which VA has 
direct jurisdiction; government facilities for which VA 
contracts; and public or private facilities at which VA 
provides recreational activities for patients.  38 U.S.C.A. § 
1701(3).  When a veteran while traveling under proper prior 
authorization and at VA expense to or from a specified place 
for the purpose of examination, treatment, or care dies 
enroute, burial, funeral, plot, interment, and transportation 
expenses will be allowed as though death occurred while 
properly hospitalized by VA.  38 C.F.R. § 3.1605.

In this matter, the appellant does not contend, and the 
record does not show, that the veteran's death met any of the 
criteria for the benefit sought as is stated above.  Instead, 
the appellant essentially argues several points based on 
equity.  

First, the appellant argues that his father's service 
representative was responsible for filing a claim prior to 
his death.  However, the record shows that no claim was 
filed, and no benefits may be paid without the filing of a 
formal or informal claim.  The appellant also argues that 
because his father was a veteran, the benefit should be 
granted.  While there is no question that the appellant is 
sincere in his belief, it has been held by the appellate 
courts that the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  It has been observed that "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)]. 

Finally, although the Department of the Navy granted a 
benefit to the appellant's mother through its administrative 
process is irrelevant to the matter under consideration.  The 
Board of Corrections for the Department of the Navy clearly 
operates under different statutes and regulations than does 
the Board.  

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, See 38 U.S.C.A. §§ 5103, 5103A. 

A remand of this matter for development under the VCAA would 
not assist the appellant in substantiating his claim, as the 
facts of record and as contended by the appellant do not, as 
a matter of law, establish entitlement to the benefit sought.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appellant 
requests that he be afforded another physical examination.  
However, a remand of this case in these circumstances would 
serve no useful purpose and would only serve to delay 
resolution of the appellant's claim, as well as impose 
unnecessary burdens on VA and the Board.  See 38 U.S.C. § 
7261(b); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).     

  

ORDER


The appeal is denied.


		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

